DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 12/30/2020 is acknowledged. On 1/14/2021 Applicant further requested to receive a non-final office action following the interview dated 1/5/2021.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 20190056565, of record).

    PNG
    media_image1.png
    480
    336
    media_image1.png
    Greyscale

Regarding claim 1, Yang teaches a camera lens assembly (Figs. 1-26, e.g., Figs. 4-5, Tables 4, [144-]) comprising, sequentially along an optical axis from an object side to an image side: a first lens (210) having a positive refractive power, a second lens (220) having a negative refractive power and at least one subsequent lens,
wherein a lens closest to the image side of the camera lens assembly is a negative lens (250) having a negative refractive power, and a lens adjacent to the negative lens is a positive lens (240) having a positive refractive power; and
the camera lens assembly further comprises a curved image plane (270), and a radius of curvature RI of the image plane and a total effective focal length f of the camera lens assembly satisfy: |f/RI|≤0.35 (Table 4, f=3.63, RI=-23.948).

Regarding claim 2, Yang further teaches the camera lens assembly according to claim 1, wherein an object-side surface of the first lens is a convex surface, and a (f=3.63, R1=1.609).

Regarding claim 3, Yang further teaches the camera lens assembly according to claim 1, wherein an effective focal length f1 of the first lens and an effective focal length fn of the negative lens satisfy: −3.0<f1/fn≤−0.5 (f1=3.74, fn=-2.08).

Regarding claim 4, Yang further teaches the camera lens assembly according to claim 1, wherein a center thickness CT2 of the second lens on the optical axis and a center thickness CTn of the negative lens on the optical axis satisfy: 0.5≤CT2/CTn≤1.0 (0.238/0.429).

Regarding claim 5, Yang further teaches the camera lens assembly according to claim 1, wherein an abbe number V1 of the first lens and an abbe number Vp of the positive lens satisfy: 1≤V1/Vp<3 (56/56).

Regarding claim 6, Yang further teaches the camera lens assembly according to claim 1, wherein a center thickness CT1 of the first lens on the optical axis and a center thickness CTp of the positive lens on the optical axis satisfy: 1<CT1/CTp<2 (0.602/0.587).

Regarding claim 6, Yang further teaches the camera lens assembly according to claim 1, wherein an entrance pupil diameter EPD of the camera lens assembly and (EPD=f/Fno=3.63/1.85, ImgH=3.31 the ratio is 0.592 = 0.6 after rounding).

Regarding claim 8, Yang further teaches the camera lens assembly according to claim 1, wherein the total effective focal length f of the camera lens assembly and the entrance pupil diameter EPD of the camera lens assembly satisfy: 1.5≤f/EPD≤2.8 (1.85).

Regarding claim 9, Yang further teaches the camera lens assembly according to claim 1, wherein a distance TTL on the optical axis from an object-side surface of the first lens to the image plane satisfies: 3.0 mm<TTL<7.5 mm (4.38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




wen.huang2@uspto.gov
(571)270-0234